Exhibit 10.5

When recorded, return to:

James R. Littlejohn

Winstead PC

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

FIRST AMENDMENT TO DEED OF TRUST

THIS FIRST AMENDMENT TO DEED OF TRUST (this “First Amendment”), dated as of
December 21, 2011, is entered into between POWERSECURE, INC., a Delaware
corporation (the “Grantor”), whose chief executive office and mailing address
for notice hereunder is 1609 Heritage Commerce Ct., Wake Forest, North
Carolina 27587, Attention: President and Chief Executive Officer, and whose
organizational identification number issued by the State of Delaware is
DE 3278285, and CITIBANK, N.A., as Beneficiary for the Secured Creditors (as
defined in the Credit Agreement defined below).

BACKGROUND

A. PowerSecure International, Inc., a Delaware corporation (the “Borrower”), the
Administrative Agent and the Lenders party thereto entered into that certain
Credit Agreement, dated as of August 23, 2007, as amended, supplemented,
modified and restated (the “Original Credit Agreement”).

B. The Grantor executed a Deed of Trust, dated as of January 17, 2008, in favor
of Mary C. Tucker (the “Trustee”) for the benefit of the Beneficiary for the
Secured Creditors, recorded in the Official Public Records of Wake County, Texas
on January 18, 2008, in Book 012917, Pages 01243-01294, encumbering that certain
real property described on Exhibit A attached hereto and made a part thereof for
all purposes, and all other property described therein (the “Deed of Trust”; the
terms defined in the Deed of Trust or the Existing Credit Agreement (as
hereinafter defined) and not otherwise defined herein shall be used herein as
defined in the Deed of Trust or the Existing Credit Agreement, as applicable).

C. The Borrower is amending and restating the Original Credit Agreement by
entering into an Amended and Restated Credit Agreement, dated as of December 21,
2011, among the Borrower, the lenders party thereto and Citibank, N.A., as
Administrative Agent (as amended, supplemented, modified and restated, the
“Existing Credit Agreement”).

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Grantor and the
Beneficiary covenant and agree as follows:

 



--------------------------------------------------------------------------------

1. AMENDMENTS TO THE DEED OF TRUST.

(a) The following defined terms set forth in Section 1.1 of the Deed of Trust
are hereby amended to read as follows:

Administrative Agent: As defined in the Existing Credit.

Beneficiary: Citibank, N.A., in its capacity as Administrative Agent, for the
benefit of Secured Creditors, whose address for notice hereunder is 2001 Ross
Avenue, Suite 4300, Dallas, Texas 75201, Attention: Gary D. Pitcock.

Default Rate: The rate of interest specified in the Existing Credit Agreement as
the “Default Rate” to be paid at the times specified in the Existing Credit
Agreement, but not in excess of the Highest Lawful Rate.

Existing Credit Agreement: The Amended and Restated Credit Agreement, dated as
of December 21, 2011, among PowerSecure International, Inc., Citibank, N.A., as
Administrative Agent, and the other lenders party thereto, as amended, modified,
supplemented and restated from time to time.

Law: As defined in the Existing Credit Agreement.

Loan Document: As defined in the Existing Credit Agreement.

Loan Party: As defined in the Existing Credit Agreement.

Material Adverse Effect: As defined in the Existing Credit Agreement.

Notes: As defined in the Existing Credit Agreement.

Person: As defined in the Existing Credit Agreement.

Secured Creditor: As defined in the Existing Credit Agreement.

Secured Obligations: As defined in the Existing Credit Agreement.

(b) Section 1.1 of the Deed of Trust is further amended by deleting the defined
term “Term Credit Agreement” therefrom.

(c) The penultimate sentence of Section 2.1 of the Deed of Trust is hereby
amended to read as follows:

The amount of present obligations secured is [$need outstanding amount at
closing], and the maximum principal amount including present and future
obligations, which may be secured is $22,260,000.

 

2



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Grantor represents and warrants as to itself that, as
of the date hereof and after giving effect to the amendments contemplated by the
foregoing Section 1:

(a) the representations and warranties of the Grantor contained in the Deed of
Trust are true and correct on and as of the date hereof as if made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;

(b) the Grantor has full power and authority to execute and deliver this First
Amendment, and this First Amendment and the Deed of Trust, as amended hereby,
constitute the legal, valid and binding obligations of the Grantor, enforceable
against such Debtor in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and

(c) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not already obtained, is
required for the execution, delivery or performance by the Grantor of this First
Amendment.

3. CONDITIONS TO EFFECTIVENESS. This First Amendment shall be effective as of
December 21, 2011, subject to the following:

(a) the Beneficiary shall have executed counterparts of this First Amendment;

(b) the Beneficiary shall have received counterparts of this First Amendment
executed by the Grantor;

(c) the representations and warranties set forth in Section 2 of this First
Amendment shall be true and correct; and

(d) the Beneficiary shall have received in form and substance satisfactory to
the Beneficiary, such other documents and certificates as the Beneficiary shall
require.

4. REFERENCE TO THE DEED OF TRUST.

(a) Upon the effectiveness of this First Amendment, each reference in the Deed
of Trust to “this Deed of Trust”, “hereunder”, or words of like import shall
mean and be a reference to the Deed of Trust, as affected and amended by this
First Amendment.

(b) The Deed of Trust, as amended by this First Amendment, and all Liens granted
thereunder shall remain in full force and effect and are hereby ratified and
confirmed, as Grantor acknowledges and agrees that the Obligations under the
Original Credit Agreement are not novated or extinguished by the Existing Credit
Agreement, but such Obligations are continued, renewed and extended pursuant to
the Existing Credit Agreement.

 

3



--------------------------------------------------------------------------------

5. COSTS, EXPENSES AND TAXES. The Grantor, agrees to pay on demand all costs and
expenses of the Beneficiary in connection with the preparation, reproduction,
execution and delivery of this First Amendment and the other instruments and
documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Secured Party with respect thereto and
with respect to advising the Beneficiary as to its rights and responsibilities
under the Deed of Trust, as amended by this First Amendment).

6. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Beneficiary (or its counsel) by facsimile machine, telecopier or electronic mail
is to be treated as an original. The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

7. GOVERNING LAW; BINDING EFFECT. This First Amendment shall be governed by, and
construed in accordance with the laws of the State of Texas and the applicable
laws of the United States of America, and shall be binding upon all parties
hereto and their respective successors and assigns.

8. HEADINGS. Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.

9. ENTIRE AGREEMENT. THE DEED OF TRUST, AS AMENDED BY THIS FIRST AMENDMENT, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO
THE SUBJECT MATTER THEREIN, AND HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

GRANTOR: POWERSECURE, INC., a Delaware corporation By:   /s/ Christopher T.
Hutter            Christopher T. Hutter   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

 

BENEFICIARY: CITIBANK, N.A. By:   /s/ Gary D. Pitcock            Gary D. Pitcock
  Vice President

 

STATE OF NORTH CARLINA

   §          §      

COUNTY OF WAKE            §

        

I, Dana S. Cail, a Notary Public of Wake County, State of North Carolina,
certify that Christopher T. Hutter (the “Signatory”) personally came before me
this day and acknowledged that he is Chief Financial Officer of PowerSecure,
Inc., a Delaware corporation, and that he, in such capacity and being authorized
to do so, executed the foregoing on behalf of the corporation.

I certify that the Signatory personally appeared before me this day and

(check one of the following and mark through all blank lines or spaces in the
certificate)

x (I have personal knowledge of the identity of the Signatory); or

¨ (I have seen satisfactory evidence of the Signatory’s identity, by a current
state or federal identification with the Signatory’s photograph in the form of:

(check one of the following)

¨ a driver’s license or

¨ in the form of             ); or

¨ (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he voluntarily signed the foregoing
instrument for the purpose stated and in the capacity indicated.

Witness my hand and official stamp or seal this 21st day of December, 2011.

 

/s/ Dana S. Cail Notary Public Print Name:                       
                                                           [Note: Notary Public
must sign exactly as on notary seal] My Commission Expires:
                                                       E [NOTARY SEAL] (MUST BE
FULLY LEGIBLE)

 

6



--------------------------------------------------------------------------------

 

STATE OF TEXAS

 

§

    

§

  

COUNTY OF DALLAS

 

§

  

The foregoing instrument was ACKNOWLEDGED before me this 21st day of December,
2011, by Gary D. Pitcock, a Senior Vice President of Citibank, N.A., a national
banking association, on behalf of said association.

 

[ S E A L ]    

/s/ Betty N. Gorman

    Notary Public, State of Texas My Commission Expires:        

                                                  

 

    Printed Name of Notary Public

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

Land Description

Name of owner of fee title to Land: PowerSecure, Inc.

 

8